Per Curiam,
This case depended on questions of fact which were for the exclusive consideration and determination of the jury. There *303is no complaint as to the admission or rejection of evidence. The testimony was fairly submitted to the jury in a clear and impartial charge in which their attention was called to the facts which it was incumbent on the plaintiff to prove in order to entitle him to their verdict. The verdict that was rendered by the jury is necessarily predicated of their having found those facts substantially as claimed by plaintiff.
The first specification complains of a part of the charge recited therein. There is nothing in this excerpt that the testimony did not warrant the learned trial judge in saying. There was some evidence tending to prove that Livingston was present when the cap was exploded, etc.
The next seven specifications are to the refusal of the court to affirm defendant’s points for charge therein recited. We are satisfied from an examination of the questions involved that there was no error in refusing to affirm either of said points.
There is no error, in that part of the charge covered by the ninth and last specification, of which the defendant has any just reason to complain. We find nothing in the record that' would justify a reversal of the judgment.
Judgment affirmed.